This is an Allowance for serial number 16/657064.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10-13, 15, 17-19,. 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a deployable stand for print media comprising: a first cover panel and a second cover panel, a first folding assembly comprising a first panel, a second panel, and a third panel, a second folding assembly spaced from the first folding assembly by a gap and comprising a first panel, a second panel, and a third panel, wherein the first folding assembly has a deployed position, the deployed position is defined by the first panel of the first folding assembly being positioned at an acute angle relative to the first cover panel and first panel, the second panel, and the third panel of the first folding assembly are located on the second side of the first cover panel and the third panel is located in a deployed pocket; and wherein the first cover panel comprises a storage pocket having an opening on the second side and the third panel of the first folding assembly is located in the storage pocket in a flat position of the first folding assembly and all of the other claims included in claim. 
The prior art does not disclose a deployable stand for print media comprising: a cover panel having a bottom edge, a top edge, a first side for facing the print media, a second side opposite the first side, a deployed pocket having an opening on the second side, and a cover length measured between the bottom edge and the top edge; and a folding assembly rotatably hinged to the cover panel, the folding assembly; wherein the folding assembly has a deployed position and a flat position; wherein the deployed position is defined by the first panel being positioned at an acute angle relative to the cover panel, the third panel being located in the deployed pocket, and the first, second, and third panels being located on the second side of the cover panel; wherein the flat position is defined by the first panel, the second panel, and the third panel being substantially co-planar and the third panel being spaced further away from the first panel than the second pane; and wherein the folding assembly has a folding assembly length in the flat position, and wherein the cover length is longer than the folding assembly length.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631